      Case 5:20-cv-00029 Document 1 Filed on 03/03/20 in TXSD Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION


UNITED STATES OF AMERICA,                        '
Plaintiff,                                       '
                                                 '
v.                                               '           CIVIL NO.: 5:20-CV-
                                                 '
                                                 '
2015 CHEVROLET SILVERADO                         §
VIN 3GCPCTECXFG515392,                           '
Defendant                                        '


               VERFIED COMPLAINT FOR CIVIL FORFEITURE IN REM

TO THE HONORABLE JUDGE OF SAID COURT:

       The United States of America, Plaintiff in the above entitled and numbered cause, by and

through its United States Attorney for the Southern District of Texas and its Assistant United States

Attorney assigned to this matter, files this action for forfeiture in rem against one 2015 Chevrolet

Silverado pick-up truck, VIN: 3GCPCTECXFG515392, hereinafter “Defendant Vehicle”. In

support of this forfeiture complaint, the United States alleges on information and belief the

following:

                                 JURISDICTION AND VENUE

1.     Jurisdiction is conferred upon this Court by virtue of Title 28, United States Code, '' 1345

and 1355. The Defendant Vehicle was at the Lincoln Juarez Port of Entry in Laredo, Texas by

the Department of Homeland Security, Customs and Border Protection, and is located in the

Southern District of Texas. Accordingly, Defendant Vehicle is within the jurisdiction of this Court.

2.     Venue is proper in this Court pursuant to Title 28, United States Code, §§ 1391(b) and

1395(a) and (b).


                                                     1
      Case 5:20-cv-00029 Document 1 Filed on 03/03/20 in TXSD Page 2 of 5



                             STATUTORY BASIS FOR FORFEITURE

3.     This is a civil action in rem brought to enforce the provisions of Title 8, United States

Code, Section 1324(b). The United States alleges that the Defendant Vehicle was used as a

conveyance for the transportation of undocumented aliens in violation of Title 8, United States

Code, Section 1324 and is subject to forfeiture.

                               FACTUAL BASIS FOR FORFEITURE

4.     In support of the assertions in paragraph 3 above, Plaintiff would show the Court that on

October 19, 2019, Yanet Yecenia Garcia, arrived in the Defendant Vehicle at the Lincoln Juarez

Port of Entry in Laredo, Texas where she applied for admission into the United States from

Mexico. Defendant Vehicle is owned by Yanet Yecenia Garcia.

5.      Traveling with Yanet Yecenia Garcia were four passengers including two men that she

claimed were her brothers and her two minor children. Yanet Yecenia Garcia presented a Customs

and Border Protection officer with lawful permanent resident cards for the two men she claimed

were her brothers.

6.     A secondary inspection of the two male passengers and their respective resident alien cards

was requested by the Customs and Border Protection officer. During the secondary inspection,

Customs and Border Protection officers determined that the two male passengers, identified as Inri

Hernandez-Zuniga and Jose Ivan Gomez-Urbina, were Mexican nationals and not the true owners

of the resident alien cards presented by Yanet Yecenia Garcia at the Port of Entry.

7.     Yanet Yecenia Garcia admitted to CBP officers that the two male passengers in Defendant

Vehicle were not her brothers but rather two Mexican nationals that she picked up at a bus station

in Nuevo Laredo, Mexico earlier in the day on October 19, 2019. She further admitted that she

provided both men with lawful permanent resident alien cards that belonged to her brothers. Yanet


                                                    2
      Case 5:20-cv-00029 Document 1 Filed on 03/03/20 in TXSD Page 3 of 5



Yecenia Garcia stated that it was her intent to transport the two men to a location on I-35 between

mile-marker 40 and 60. Yanet Yecenia Garcia stated that she had smuggled another alien into the

United States using one of her brother’s entry documents several weeks previously.

8.     On November 5, 2019, Yanet Yecenia Garcia was indicted in the Southern District of

Texas, case number 5:19-cr-1950, for conspiracy to transport an undocumented alien within the

United States in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (v)(I); and on January 7, 2020, she

pleaded guilty to the Indictment. Contemporaneous with the entry of her guilty plea, Yanet

Yecenia Garcia agreed in writing to a factual stipulation that she knowingly conspired to transport

an undocumented aliens within the United States by means of the Defendant Vehicle.

       By reason of the foregoing recitations, the Defendant Vehicle is subject to an Order of

Forfeiture to the United States of America.

                           NOTICE TO ANY POTENTIAL CLAIMANT

     YOU ARE HEREBY NOTIFIED that if you assert an interest in the property subject to

forfeiture and want to contest the forfeiture, you must file a verified claim which fulfills the

requirements set forth in Rule G of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions. The verified claim must be filed no later than 35 days from the date this

complaint is sent in accordance with Rule G(4)(b).

       An answer or a motion under Fed. R. Civ. P. 12 must be filed no later than 21 days after

filing the claim. The claim and answer must be filed with the United States District Clerk for the

Southern District of Texas and a copy must be served upon the undersigned Assistant United States

Attorney at the address provided in this complaint below.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for the following:




                                                     3
      Case 5:20-cv-00029 Document 1 Filed on 03/03/20 in TXSD Page 4 of 5



1. That notice of forfeiture issue according to the normal procedure of the Court citing all persons

having an interest in the Defendant Vehicle to appear on the return day of said process and make

such Claim and Answer as they may have;

2. That a Judgment of Forfeiture be decreed against the Defendant Vehicle;

3. That, following a Judgment of Forfeiture, the Defendant Vehicle be disposed of according to

law; and

4. For costs of this action, including costs of seizure and for such additional relief to which

Plaintiff may be entitled.

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY
                                    BY:
                                                     s/Mary Ellen Smyth___________________
                                                     Mary Ellen Smyth, Assistant U.S. Attorney
                                                     Tex. Bar. No. 18779100
                                                     Southern District Adm. 31348
                                                     U. S. Attorney's Office
                                                     11204 McPherson Road, Suite 100A
                                                     Laredo, Texas 78045
                                                     (956)723-6523
                                                     Email: Mary.Ellen.Smyth@usdoj.gov




                                                     4
Case 5:20-cv-00029 Document 1 Filed on 03/03/20 in TXSD Page 5 of 5
